Citation Nr: 0917505	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
meniscectomy with instability, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
arthritis with painful motion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2002, March 2003, July 2004, and November 
2004 rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the Veteran's claim of 
entitlement to an increased rating for a left knee 
meniscectomy with instability, and for left knee arthritis 
with painful motion.  By a September 2004 rating decision, 
the RO granted entitlement to a temporary total disability 
rating based on convalescence following a left knee 
arthroscopy with debridement for the period from April 6, 
2004, to May 31, 2004, after which time a 20 percent rating 
became effective for a left knee meniscectomy with 
instability and a 10 percent rating became effective for left 
knee arthritis with painful motion.  

In December 2008, the Veteran's service representative raised 
a claim for entitlement to service connection for a mood 
disorder, secondary to the service-connected left knee 
disability.  The Board refers that claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's left knee disability (status post two 
partial meniscectomies and reconstruction of the anterior 
cruciate ligament) has been manifested by subjective 
complaints of pain, swelling, and giving way.  

2.  The Veteran's left knee disability (arthritis with 
painful motion) has been manifested by objective findings of 
degenerative changes and by extension limited to 0 degrees, 
flexion limited at most to 100 degrees, crepitation, patellar 
grind, effusion, moderate instability and tenderness to 
palpation.  

3.  There is no clinical evidence of dislocation, ankylosis, 
or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for a 
left knee meniscectomy with instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.321, 4.17a, Diagnostic Codes (DCs) 5003, 5010, 5256-5263 
(2008).

2.  The criteria for an increased rating of 10 percent for 
left knee arthritis with painful motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.71a, DCs 5003, 5010, 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Where an increase in 
an existing disability rating based upon established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. However, those provisions of should only 
be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 
4.45 (2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  The criteria for the 
evaluation of traumatic arthritis (DC 5010) direct that the 
evaluation be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, 
the limitation of motion is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003. 
38 C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate," and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§  4.2, 4.6 (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those Diagnostic Codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's left knee disability has been rated as 10 
percent disabling under DC 5010-5261, and as 20 percent 
disabling under DC 5257.  Hyphenated Diagnostic Codes are 
used when a rating under one Diagnostic Code requires the use 
of an additional Diagnostic Code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).   Diagnostic Code 5010 
pertains to traumatic arthritis.  Diagnostic Code 5261 
pertains to limitation of extension of the leg.  Diagnostic 
Code 5257 pertains to lateral instability.  Diagnostic Code 
5260, which pertains to limitation of flexion of the leg, and 
5262, which pertains to an impairment of the tibia and 
fibula, are also potentially applicable in this instance.  38 
C.F.R. § 4.71a, DCs 5010, 5260, 5261, 5257, 5260, 5262. 

In considering the applicability of other Diagnostic Codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  Specifically, the treatment records and 
the September 2002, August 2003, and June 2004 VA 
examinations do not demonstrate any objective finding of 
ankylosis of the left knee or genu recurvatum.  While the 
Veteran has reported episodes of his left knee giving way, no 
treatment record, or any report of VA examination, 
demonstrates any objective finding of dislocation or locking 
of the knee.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of DC should be upheld if supported by explanation 
and evidence).  

Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage) provides for a maximum rating of 10 percent.  38 
C.F.R. § 4.71a, DCs 5259.  As the Veteran is already in 
receipt of a 10 percent rating under DC 5010-5261, DC 5259 
cannot provide a basis for an increased rating for the 
Veteran's left knee disability in this particular instance.

In April 2004, the Veteran underwent a partial meniscectomy 
and reconstruction of the anterior cruciate ligament.  The RO 
assigned a temporary total disability rating from April 7, 
2004, to May 31, 2004.  See 38 C.F.R. § 4.30.  The 100 
percent rating in effect during this period is the maximum 
rating possible under all potentially applicable rating 
criteria; the Veteran cannot be awarded more than 100 percent 
under schedular criteria at any given time.  See 38 C.F.R. 
§ 4.71a.   Therefore, the Board need not discuss the impact 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain), before finding that an increased schedular rating for 
a left knee disability is not warranted for that period of 
time.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In January 2006, the Veteran was scheduled for a VA knee 
examination, but failed to appear, without explanation.  The 
RO ensured that the notice of the examination was sent to the 
Veteran's correct address.  There is no indication that the 
Veteran failed to receive any of the notifications, as the 
letters were not returned to the RO, and the Veteran did not 
alert the RO to a changed address.  As the Veteran failed to 
appear for the scheduled examination, the Board does not have 
before it the most recent information sought.  Although the 
VA examinations dated in September 2002, August 2003, and 
June 2004 are somewhat stale, because the Veteran did not 
report for the January 2006 examination, the Board must come 
to a determination on the basis of information already 
included in the record.  38 C.F.R. § 3.655 (2008).

The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board thus turns to the merits of the claims.

Arthritis of the Left Knee with Painful Motion

Under DC 5260, which contemplates limitation of leg flexion, 
a noncompensable rating is warranted for flexion limited to 
60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Under DC 5261 (limitation of extension of 
the leg), a noncompensable rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The first clinical record regarding the Veteran's claim for 
increase for his left knee disability is a VA examination in 
September 2002.  At that time, the Veteran had extension of 
the left knee to 0 degrees, and flexion to 140 degrees, with 
pain.  The examiner stated that, on flare-up, the Veteran 
likely experienced periods of painful range of motion, but he 
could not say with any degree of medical certainty the amount 
of deviation that would occur from the tested range of 
motion. 

VA treatment records dated from October 2002 to May 2003 show 
continued treatment for a left knee disability, with 
complaints of daily pain.  In October 2002, the Veteran 
requested a knee brace because his knee would sometimes feel 
weak.  He stated that it felt like the bones in his knee were 
rubbing against each other.  He also requested, and was 
provided with, a refill of pain medication.  In December 
2002, the Veteran received an instability brace and he 
reported that it gave him good support.  In February 2003, 
the Veteran attended physical therapy and was instructed on 
straight leg raising exercises.  At that time, he had 
extension of the left knee to 0 degrees, and flexion greater 
than 140, with pain at 100 degrees.  In March 2003, the 
Veteran complained of left knee pain that had been present 
for two weeks.  An MRI revealed an anterior cruciate ligament 
graft failure.  In May 2003, the Veteran's flexion of the 
left knee was determined to be from 0-140.  He was assessed 
to have left knee weakness. 

On VA examination in August 2003, the Veteran had extension 
of the left knee to 0 degrees, and flexion to 110 degrees, 
with pain beginning at 90 degrees.  There was about 10 cubic 
centimeters of effusion with slight enlargement of the medial 
and lateral aspect of the femur.  The examiner opined that 
Veteran was likely to have further limitation of function 
with increased or repetitive use, but that he could not 
express the limitation in terms of additional degrees of 
change in his range of motion. 

VA treatment records dated from September 2003 to April 2004 
reveal continued treatment for a left knee disability.  From 
July through August 2003, the Veteran attended physical 
therapy sessions.  A September 2003 record shows that the 
Veteran did not appear for four physical therapy sessions and 
the sessions were terminated.  In December 2003, he requested 
more pain medication and a new knee brace.  In April 2004, 
the Veteran underwent surgery due to a failed anterior 
cruciate ligament graft and to repair a torn medical 
meniscus.  On follow-up that same month, he was found to have 
pain on ambulation and on weight bearing.  

On VA examination in June 2004, the Veteran complained of 
continued aching pain in the left knee that felt like an 8/10 
on a scale of 1 (least painful) to 10 (most painful).  He had 
extension of the left knee to 0 degrees, and flexion to 100, 
with pain at 90 degrees.  The examiner felt it difficult to 
make long-term predictions regarding the Veteran's condition 
because he was still actively involved in treatment.  June 
2004 treatment records shows that the Veteran complained of 
ongoing knee pain and had moderate effusion of the knee 
joint.  

A December 2004 VA treatment record shows that the Veteran 
had extension of the left knee to 0 degrees, and flexion to 
100 degrees.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion that the range of motion of the Veteran's left knee 
was measured, he had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  The flexion of the Veteran's left knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
100 degrees does not warrant a rating higher than 10 percent 
under DC 5260.  38 C.F.R. § 4.71a.  

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of these Diagnostic Codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under DCs 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either DC 5260 or DC 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The Veteran contends that he 
experienced flare-ups of his left knee disability when 
performing any kind of activity, which results in pain and a 
limited range of motion.  However, even if the Veteran does 
experience flare-ups of his left knee, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees flexion or 15 degrees 
extension.  While the September 2002 and August 2003 VA 
examiners found it likely that the Veteran experienced a more 
limited range of motion upon flare-ups, neither examiner 
could offer a prediction as to the amount or extent of 
limitation in range of motion.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the left knee is limited in motion to 15 degrees extension or 
30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202 (1995).

The Veteran in this case has been awarded a 10 percent rating 
under DC 5010-5261, for degenerative arthritis.  38 C.F.R. § 
4,71a, DC 5010.  In order to be eligible for a separate 
rating under that Diagnostic Code, the Veteran must not 
qualify for compensation under the Diagnostic Codes 
pertaining to limitation of motion.  38 C.F.R. §§ 5003, 5010.  
However, the Veteran here does not qualify for compensation 
on the basis of limitation of motion.  The issue before the 
Board, then, is whether the Veteran is entitled to a higher 
rating under DC 5010 for his degenerative arthritis.  Under 
DC 5010, a 20 percent rating is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations. The knee is considered a major joint.  
Because, however, in this case there are not two or more 
major or minor joints involved for which the Veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

Left Knee Meniscectomy with Instability

The rating criteria for DC 5257 (other impairment of the 
knee) provides that a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  Under 38 C.F.R. § 4.31, where 
the criteria for a compensable rating under a Diagnostic Code 
are not met, and the schedule does not provide for a zero 
percent evaluation, as in DC 5257, a zero percent rating will 
be assigned when the required symptomotology is not shown. 38 
C.F.R.  § 4.31 (2008). Under this Diagnostic Code, the 
Veteran is already in receipt of a 20 percent disability 
rating for moderate instability.  He therefore would need to 
show that his instability has been determined to be 
"severe."

DC 5257 addresses "other" knee impairment -instability and 
subluxation, not limitation of motion.  As a result, the 
criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

On September 2002 VA examination, the Veteran complained of 
daily pain, stiffness, and weakness ever since he sprained 
his ankle in service, for which he had previously undergone 
arthroscopic debridement and anterior cruciate ligament 
reconstruction.  He reported that his knee gave way in the 
anteroposterior direction with flexion activity of the knee.  
At the time, he was not using a brace or assistive device.  
There was no evidence of collateral ligament laxity or 
instability.  He had 1-2+ Lachman's testing with a good 
endpoint.  He had a positive anterior drawer test.  X-ray 
examination showed mild arthritic changes.  The diagnosis was 
post-traumatic arthritis, status post anterior cruciate 
ligament reconstruction and arthoscopic debridement of torn 
meniscal cartilage.  In October 2002, the Veteran reported 
that his knee occasionally felt weak, and that he also felt 
like his bones were rubbing against each other.  In December 
2002, he was given an instability brace, which he reported 
provided him with relief.  In February 2003, he reported that 
his knee gave way when he went from sitting to standing, but 
that did not give way when he pivoted or turned.  Physical 
examination revealed no sign of laxity, and the collateral 
ligament was intact.  Lachman's testing revealed 2+, and 
anterior drawer testing was 1 or 2+.  In April 2003, the 
Veteran was diagnosed with extensor mechanism weakness of the 
left knee.  On May 2003 orthopedic consult, the Veteran 
appeared wearing a knee brace for support, and exhibited a 
slight antalgic gait.  His knee strength was a 4-5 on 
extension, and 4-5 on flexion.  The assessment was left knee 
weakness. 

On August 2003 VA examination, the Veteran reported that he 
took medication and did strengthening exercised to relieve 
his knee pain.  He experienced pain when walking and denied 
swelling, although at night the knee looked "puffy."  He 
had stiffness when he went from sitting to standing or when 
he started walking in the morning.  The pain was in his knee 
cap in the anterior and posterior position.  He stated that 
all activities worsened his knee pain.  On physical 
examination, he had tenderness in the medial aspects of the 
joint and crepitus on motion.  The patellar grind test was 
negative.  Lachman testing, McMurray testing, and anterior 
drawer testing were positive.  The medial collateral ligament 
and lateral collateral ligament were negative with no varus 
or valgus movement at 0 to 30 degrees.  There was involuntary 
guarding during examination.  He was able to perform toe 
raises, heel raises and squats, with caution.  X-ray 
examination revealed some degenerative changes and joint 
space narrowing in the medical compartment.

On June 2004 VA examination, the Veteran continued to 
complain of left knee pain and swelling.  He stated that his 
left knee did give way, but that he had not actually fallen, 
as he used a cane to prevent falls.  On physical examination, 
there was medial and lateral joint line tenderness.  He had a 
negative McMurray's test.  There was slight instability noted 
on Lachman's testing.  Varus and valgus testing was stable.

In December 2004, there was no medial or lateral laxity on 
extension at 0 to 30 degrees of flexion.  He had a positive 
Lachman's testing, and +1 joint effusion.  He had medial and 
lateral joint line tenderness.  He had a positive patellar 
compression test, but a negative patellofemoral grind test.  
The impression was chondromalacia patella, inadequate 
rehabilitation since the April 2004 surgery, and a failed 
cruciate ligament graft for which he had received surgery.  

The Veteran's subjective complaints include knee pain, 
swelling, and giving way.  Objectively, he has been found to 
have slight instability of the left knee and chondromalacia 
patella.  The knee has also been shown to be tender at the 
medial and lateral joint line.  His treatment records and VA 
examinations reveal no signs of laxity of the left knee.  
Varus and vulgus testing has been shown to be normal.  The 
evidence in this case demonstrates a disability level of the 
left knee as no more than moderate, consistent with a 20 
percent rating.  The evidence does not demonstrate severe 
instability, as the Veteran's left knee has not shown laxity 
and has been described as displaying slight instability.  
Accordingly, the evidence does not support a rating in excess 
of 20 percent under this Diagnostic Code.

Finally, the Board finds that the Veteran is not entitled to 
a higher rating under the diagnostic criteria pertaining to 
impairment of the tibia and fibula.  Diagnostic Code 5262 
provides for a 10 percent rating where there is malunion of 
the tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is warranted where there is malunion of the 
tibia and fibula with moderate knee or ankle disability.  A 
30 percent rating is warranted where there is malunion of the 
tibia and fibula with marked knee or ankle disability, and 
finally, a 40 percent evaluation is warranted where nonunion 
of the tibia and fibula is productive of loose motion 
requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262.  

On June 2004 VA X-ray examination, the Veteran's left knee 
showed some spurring of the tibia at the medial joint margin.  
There was also some spurring on the margin of the lateral 
femoral condyle.  The assessment, in pertinent part, was 
moderate to severe degenerative changes in the medial lateral 
and patellofemoral compartments of the  knee.  However, while 
the Board has determined that the Veteran has a moderate left 
knee disability, and the Veteran was shown on June 2004 VA 
examination to have impairment of the tibia (degenerative 
changes and spurring) there is no evidence of malunion of the 
tibia and fibula, which would warrant an increased rating 
under this Diagnostic Code.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that the Veteran's left knee disability has warranted no more 
than a 20 percent rating pursuant to DC 5257, and a 10 
percent rating under 5010-5261, from December 13, 2001, to 
April 6, 2004, and then from June 1, 2004, to the present.  
As the preponderance of the evidence is against the claims 
for an increased rating, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a Veterans Claims Assistance Act (VCAA) notice, 
concerning any element of a claim, is presumed prejudicial, 
and that VA then bears the burden of rebutting this 
presumption.   

However, the Supreme Court of the United States (Supreme 
Court) recently reversed the Federal Circuit's holding in 
Sanders.  Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, the RO sent correspondence in December 2001, June 2003, 
March 2004 and April 2006; rating decisions in June 2002, 
October 2002, July 2004, and April 2004; and a statement of 
the case in November 2004.  While none of the VCAA notices 
specifically complied with the Vazquez-Flores decision, Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the diagnostic criteria 
used to determine the relative severity of the Veteran's left 
knee disabilities were provided to him in the November 2004 
SOC.  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing his 
disabilities met the requirements for a higher rating was 
needed for an increase to be granted.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

An increased rating for a left knee meniscectomy with 
instability is denied.

An increased rating for left knee arthritis with painful 
motion is denied. 



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


